          Case 1:20-cv-01548-LLS Document 13 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESSICA BERK,

                             Plaintiff,
                                                                  20-CV-1548 (LLS)
                    -against-
                                                                        ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis, filed this complaint under the

Americans with Disabilities Act of 1990 (ADA), alleging that Defendants violated her rights by

denying her rent subsidies. On March 31, 2020, the Court granted her leave to amend her

complaint within sixty days. Plaintiff submitted an amended complaint on June 11, 2020, and by

order dated August 4, 2020, the Court dismissed this action for failure to state a claim on which

relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). On September 10, 2020, the Court

received Plaintiff’s notice of appeal, and four days later, transmitted the notice to the United

States Court of Appeals for the Second Circuit.

       But on October 29, 2020, the Court received a letter-motion from Plaintiff requesting

additional time to file an amended complaint. She asserts that because she is having trouble

receiving her mail, she did not receive the Court’s March 31, 2020 order.

       Plaintiff’s request for an extension of time to file an amended complaint is denied.

Plaintiff has already filed an amended complaint, and the Court, thereafter, dismissed this action.

Plaintiff’s appeal of that dismissal is pending with the Second Circuit.
          Case 1:20-cv-01548-LLS Document 13 Filed 10/30/20 Page 2 of 2




                                        CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request for an extension of time to file an amended

complaint (ECF No. 12).

SO ORDERED.

 Dated:   October 30, 2020
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                2
